Case 2:19-cv-00739-JES-MRM Document 18 Filed 05/06/20 Page 1 of 3 PageID 169



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

L. YVONNE BROWN,

           Plaintiff,

v.                                 Case No:    2:19-cv-739-FtM-29MRM

FORT       MYERS        REEF
ACQUISITIONS, LLC, COASTAL
RIDGE MANAGEMENT, LLC, STACY
HESS, individually and in
official    capacity,    and
CARMINE             MARCENO,
individually and in official
capacity,

           Defendants.


                            OPINION AND ORDER

      This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #17), filed

April 17, 2020, recommending that the case be dismissed for failure

to prosecute.     No objections or response was filed, and the time

to respond has expired.

      After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.             28 U.S.C. §

636(b)(1); United States v. Powell, 628 F.3d 1254, 1256 (11th Cir.

2010).    A district judge “shall make a de novo determination of

those portions of the report or specified proposed findings or

recommendations    to   which   objection     is   made.”   28   U.S.C.   §
Case 2:19-cv-00739-JES-MRM Document 18 Filed 05/06/20 Page 2 of 3 PageID 170



636(b)(1).     See also United States v. Farias-Gonzalez, 556 F.3d

1181, 1184 n.1 (11th Cir. 2009).       This requires that the district

judge “give fresh consideration to those issues to which specific

objection has been made by a party.”         Jeffrey S. v. State Bd. of

Educ. of Ga., 896 F.2d 507, 512 (11th Cir. 1990) (quoting H.R.

1609, 94th Cong., § 2 (1976)).        The district judge reviews legal

conclusions de novo, even in the absence of an objection.               See

Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir.

1994).

      After a careful and complete review of the findings and

recommendations, as well as the record in this case, the Court

accepts the Report and Recommendation of the magistrate judge.

      Accordingly, it is now

      ORDERED:

      1. The Report and Recommendation (Doc. #17) is hereby accepted

and adopted.

      2.   The case is dismissed without prejudice for failure to

prosecute.    The Clerk shall enter judgment accordingly, terminate

all pending matters, and close the case.

      DONE and ORDERED at Fort Myers, Florida, this          6th    day of

May, 2020.




                                   - 2 -
Case 2:19-cv-00739-JES-MRM Document 18 Filed 05/06/20 Page 3 of 3 PageID 171



Copies:
Hon. Mac R. McCoy
United States Magistrate Judge

All Parties of Record




                                   - 3 -
